902 F.2d 1564Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert Clayton CAUDELL, Plaintiff-Appellant,v.Gary WATERS, Sheriff of Portsmouth, Virginia, Defendant-Appellee.
No. 89-6739.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 25, 1990.Decided April 26, 1990.Rehearing and Rehearing En Banc Denied May 21, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Robert G. Doumar, District Judge.  (C/A No. 89-135-N)
Robert Clayton Caudell, appellant pro se.
Stuart E. Katz, Steven Lieberman, City Attorney's Office, Portsmouth, Va., for appellee.
E.D.Va.
DISMISSED.
Before DONALD RUSSELL, PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:


1
Robert Clayton Caudell seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Caudell v. Waters, C/A No. 89-135-N (E.D.Va. July 17, 1989).  We also deny plaintiff's motions for a transcript at government expense and a court-appointed attorney.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.